DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 2, 4-8, 10, 11 and 16 are rejected.
	Claims 3, 12-15 and 17-21 are withdrawn.
	Claim 9 has been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021, has been entered.
 

Election/Restrictions
Newly submitted claims 17-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 17-21 are directed to a method for filtering a suspension, which is independent and distinct from a container for filtering a suspension because they lack the same or corresponding special technical features, because the method includes, among other things, inserting a needle into the first septum in the first direction to introduce a fluid into the first compartment; and inserting a needle into the second septum in the second direction to withdraw a fluid from the second compartment.  Claims 1-2, 4-8, 10-11 and 16 which .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-21, as well as claims 3 and 12-15 which were previously withdrawn, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grippi et al. (US 2004/0071786) [hereinafter Grippi] in view of Antanavich et al. (US 5,585,007) [hereinafter Antanavich].
With respect to claim 1, Grippi discloses a cartridge 200, as shown in Fig. 20, having: a vessel divided into first and second compartments 204, 36, separated laterally from each other by a filtering device 224 (liquid-permeable filter) through which liquid can permeate between the first and second compartments 204, 36 (see paragraph 0137); and a top wall 216 (lid), defining a top side of the vessel relative from which the 
Grippi lacks a second septum over the second compartment, made of a material that is soft enough to be actuated open and closed automatically by respective insertion and withdrawal of a straight rigid second needle in a second direction providing a completely straight and unobstructed linear access pathway into the second compartment.
Antanavich discloses a cartridge 1, as shown in Fig. 6, having an inlet (first opening) (see col. 12, lines 53-60) being closed by a septum 5 (see col. 16, lines 37-40) and a second opening, said opening being the outlet, as shown in Fig. 6, closed by a septum, as shown in Fig. 6, which is configured to be pierceable by a syringe needle, as shown in Fig. 6.  The septum closes access of the cartridge 1 to at least one of the first opening or the second opening, as shown in Fig. 6.  It would have been obvious to one of ordinary skill in the art to provide the vessel disclosed by Grippi with a second septum of a soft material and straight direction, as taught by Antanavich, in order to allow fluid to be extracted from the container by a syringe needle (see col. 16, lines 37-40 of Antanavich), and since Grippi already suggests that the walls may have an access area in order to remove the material from chamber 36 (see paragraph 0138).



	With respect to claim 4, Antanavich teaches the use of membranes for a filtration process (see col. 25, lines 19-24), and it would have been obvious to use a membrane, as taught by Antanavich, as the filter disclosed by Grippi, in order to filter blood.

	With respect to claim 5, Grippi discloses wherein the filter 224 comprises pores having a diameter of at least 0.02 µm and no more than 10 µm (see paragraph 0135).

With respect to claim 6, Grippi teaches the vessel having an interior space having a volume, as shown in Fig. 20.  Grippi lacks wherein an interior space of the container has a volume of at least 0.1 mL and no more than 50 mL.  However, the specific volume claimed by applicant is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device 

	With respect to claim 7, Grippi discloses wherein the vessel is configured to be closed by the lid 216, as shown in Fig. 20.

With respect to claim 8, Grippi as modified by Antanavich lacks wherein the vessel or the lid comprise a thermoplastic synthetic material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable material, and since one of ordinary skill would recognize to choose a desired material according to a desired application, and a thermoplastic synthetic material is common in the art (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”) and since Grippi already suggested that the vessel may be made from a wide variety of plastics (see paragraph 0135 of Grippi).  

	With respect to claim 10, Grippi as modified by Antanavich lacks wherein the vessel has a substantially cylindrical shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).



With respect to claim 16, the recitation “wherein a first opening in the lid or a second opening in the lid is suitable for treating a suspension present in the interior space by way of ultra-sound”, has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Grippi as modified by Antanavich teaches the claimed structure and therefore, is capable of performing the intended use.  




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Dorian or Antanavich lacks the amended features of claim 1: Grippi as modified by Antanavich teaches the new limitations added to claim 1, as stated in the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778